--------------------------------------------------------------------------------

Exhibit 10.4
 
TECH/OPS SEVCON, INC. AND PAUL N. FARQUHAR
 
NONCOMPETITION / NONSOLICITATION AGREEMENT
 
This Agreement is made as of July 1, 2010 by and between Tech/Ops Sevcon, Inc.,
a Delaware corporation (“TOS”), and Paul Neil Farquhar (the “Executive”).
 
Whereas, the Executive currently serves as the Treasurer, Vice President and
Chief Financial Officer of TOS and also holds executive positions with the Group
Companies (as defined below);
 
Whereas, the Executive and Sevcon Limited (the “Company”), a wholly-owned
subsidiary of TOS, have entered into that certain Service Agreement of even date
herewith (the “Service Agreement”), providing the Executive with, among other
things, increased employment protection and increased compensation upon
termination, and this Agreement enhances the value of the Executive’s equity
awards granted by TOS;
 
Now therefore, in consideration of the premises and for other good and adequate
consideration, the receipt and sufficiency of which are hereby acknowledged:
 
1.             As used in this Agreement:
 
(a)           “Business” means any of (i) the design, manufacture and marketing
of electric motor control systems for battery operated vehicles, (ii) the
manufacture of specialized film capacitors for electronics applications, and
(iii) any other business in which any of the Group Companies is, or has taken
steps to become, engaged at the relevant time.
 
(b)           “Capacity” means as agent, consultant, director, employee, owner,
partner, shareholder or in any other capacity, provided that the Executive may
own not more than 5% of the total issued voting shares of any company that is
listed or dealt in on a recognized stock exchange;
 
(c)           “Confidential Information” and “Business Partner” have the same
respective meanings as when used in the Service Agreement;
 
(d)           “Customer” means any firm, company or person who, during the 36
months before Termination, was a customer of any Group Company;
 
(e)           “Garden Leave” means any period during which the Company has
exercised its rights under clause 21 of the Service Agreement;
 
(f)           “Group Company” means any of TOS, the Company, and any other
direct or indirect subsidiary or related Company of TOS;
 
(g)           “Stock Plan” means any stock option or other equity compensation
plan of TOS in effect at any time, including without limitation the 1996 Equity
Incentive Plan; and
 
(h)           “Termination” means the termination of the Executive’s employment
with TOS and each other Group Company, irrespective of how caused, including,
without limitation, termination by the Company in breach of any obligation to
the Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
2.             The Executive agrees that he shall not, directly or indirectly,
or on his own behalf or on behalf of, or in conjunction with, any firm, company
or person, during his employment by TOS and/or the Company, and:
 
(a)           for 12 months after Termination, solicit or endeavor to entice
away from TOS or any Group Company the business of any Customer with a view to
providing goods or services to that Customer in competition with the Business;
or
 
(b)           for 12 months after Termination, in the course of any business
concern which is in competition with the Business anywhere in the world, offer
to employ or engage or otherwise endeavor to entice away from any Group Company
any employee of such Group Company; or
 
(c)           for 6 months after Termination, be involved in any Capacity with
any business concern anywhere in the world which is (or intends to be) in
competition with the Business; or
 
(d)           for 12 months after Termination, be involved with the provision of
goods or services to (or otherwise have any business dealings with) any Customer
in the course of any business concern anywhere in the world which is in
competition with the Business; or
 
(e)           for 12 months after Termination, interfere, or seek to interfere,
with the continuance of supplies or services to the Business from the
Fideltronik Group, KeyTronicEMS or any supplier who has been supplying goods or
services to the Business at any time during the 12 months immediately preceding
Termination if such interference causes or would cause that supplier to cease
supplying, or materially reduce its supply of these goods or services; or
 
(f)           at any time after Termination, represent himself as connected with
any Group Company in any Capacity; or
 
(g)           at any time after Termination, make any statement or take any
action that criticizes or disparages any Group Company, including without
limitation any of its directors, employees, products, services, or business
practices.  This nondisparagement obligation shall not affect the Executive’s
obligation to testify truthfully in any legal proceeding.
 
3.             The periods for which the restrictions in Sections 2(a) through
(d) apply shall be reduced by any period that the Executive spends on Garden
Leave immediately before Termination.
 
4.             If the Executive receives an offer to be involved in a business
concern in any Capacity during the Employment, or before the expiration of the
last of the covenants in Section 2, the Director shall give the person making
the offer a copy of Section 2 and shall tell TOS the identity of that person as
soon as possible after receiving the offer if such offer is of interest to him.


5              (a)           Without prejudice to the Executive’s common law
obligations to keep secret all information provided to the Executive or gained
in confidence, the Executive undertakes to keep confidential and not to disclose
to any third party or to use himself, other than in the proper performance of
his duties under this Agreement or with the prior written consent of the Board,
any Confidential Information.


(b)           The Executive undertakes to disclose the Confidential Information
only to those to whom and to the extent to which such disclosure is necessary
for the purposes contemplated under this Agreement.


(c)           The obligations contained in this Agreement shall survive the
termination of this Agreement for any reason but shall not apply to any
Confidential Information which:


 
(i)
is publicly known at the time of disclosure to the Executive;


 
 

--------------------------------------------------------------------------------

 


 
(ii)
after disclosure becomes publicly known otherwise than through a breach of this
Agreement by the Executive;

 
(iii)
can be proved by the Executive to have been received other than by being
communicated by any Group Company or Business Partner, including being known by
the Executive prior to disclosure, or having been obtained from a third party
without any restriction on disclosure on such third party of which the Executive
is or should reasonably be aware, having made due enquiry; or

 
(iv)
is required by law, regulation or order of a competent authority (including any
regulatory or governmental body or securities exchange) to be disclosed by the
Executive, provided that, where practicable, the Company is given reasonable
advance notice of the intended disclosure and the Executive reasonably
cooperates with any Group Company in seeking confidential treatment thereof.

 
6.             If the Company terminates the Executive’s employment other than
in accordance with any of clauses 5.3, 16.2 or 18 of the Service Agreement, the
following shall occur, effective upon the giving of notice by the Company:
 
(a)           any performance criteria applicable to any stock options, stock
appreciation rights, restricted stock units, or restricted stock granted under
any Stock Plan and held by the Executive shall be deemed to have been met in
full;
 
(b)           all outstanding stock options and stock appreciation rights
granted under any Stock Plan and held by the Executive shall immediately become
vested and exercisable in full and shall remain exercisable following the
termination of the Executive’s employment until the end of the maximum term of
such option or stock appreciation right; and
 
(c)           all restrictions applicable to any restricted stock and restricted
stock units granted under any Stock Plan and held by the Executive shall
immediately lapse and such shares and units shall immediately become vested in
full.
 
The agreements evidencing all awards of stock options, stock appreciation
rights, restricted stock units, or restricted stock previously granted to and
now held by the Executive are hereby amended to give effect to the provisions of
this Section 6, and any such award granted in the future shall automatically be
deemed to incorporate the provisions of this Section 6 without further action on
the part of TOS.
 
7.             The agreements evidencing all awards of stock options and of
restricted stock granted to and now held by the Executive are hereby further
amended by deleting the phrase “25% or more” where it appears in the last
sentence of Paragraph 8 of each stock option certificate and the last sentence
of Paragraph 9 of each restricted stock agreement, respectively, and replacing
it with the phrase “a majority,” such amendments to be effective as of the grant
date of the respective stock option or restricted stock agreement, and the
Executive hereby waives any accelerated exercisability of each stock option held
by him and any termination of restrictions under each restricted stock agreement
held by him pursuant to such Paragraphs as in effect before these amendments.
 
8.             The Executive (a) understands that the restrictions imposed by
Sections 2, 3, 4 and 5 of this Agreement are necessary or desirable to protect
TOS’ legitimate business interests, including but not limited to, its trade
secrets, proprietary information, confidential information, know-how, business
and goodwill, (b) agrees that, in light of TOS’ globally competitive business
and his supervisory role within TOS, this agreement is reasonable in duration,
geographical area and scope and acknowledges that the provisions hereof are
legally enforceable, (c) agrees that such provisions are a material term of his
employment relationship with TOS and the Company such that the Company would not
have entered into the Service Agreement or provided the enhanced equity benefits
hereunder absent such provisions; and (d)  acknowledges that the noncompetition
and nonsolicitation obligations imposed by the Service Agreement under the law
of England and Wales will not in any way diminish or otherwise affect the
enforceability of the similar provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


9.             If any provision of this Agreement shall in any case be held or
deemed to be invalid, inoperative or unenforceable for any reason, such
circumstance shall not have the effect of rendering the provision in question
unenforceable in any other case or circumstance or of rendering any other
provision hereof unenforceable, but this Agreement shall be reformed and
construed in such case as if such invalid, inoperative, or unenforceable
provision had never been contained herein and such provision shall be deemed
reformed so that it would be enforceable to the maximum extent permitted in such
case.
 
10.           This Agreement and the Service Agreement constitute the entire
agreement and understanding between the Executive and any Group Company, and
supersede any previous agreement or understanding between the Executive and any
Group Company, relating to the subject matter hereof.  This Agreement shall be
binding upon the parties, their heirs, executors, administrators, legal
representatives, successors and assigns.  This Agreement may be amended at any
time only by an instrument signed by each party hereto.  Any waiver by TOS of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any later breach of such provision or any other provision hereof.  TOS
shall not be required to give notice to enforce strict compliance to all terms
of this Agreement.
 
11.           The Employee acknowledges that any breach, or threatened breach,
by him of any provision of this Agreement will cause irreparable damage to TOS
and the Group Companies, the damages for which may be unreasonably difficult or
impossible to measure or may be inadequate, and that in the event of such
breach, TOS shall be entitled to equitable relief, including injunctive relief,
without the need for proving damages or posting any bond or other security, in
addition to any monetary damages and any other rights and remedies available to
TOS under this Agreement and at law.
 
12.           This Agreement shall be governed and construed in accordance with
the internal laws of the Commonwealth of Massachusetts, without reference to any
conflicts of laws principles that would render such choice of law
ineffective.  Except to the extent provided otherwise in the Service Agreement,
each party hereby irrevocably submits to the exclusive jurisdiction of any state
or federal court sitting in Massachusetts in any action or proceeding arising
out of or relating to this Agreement and agrees that all claims in respect of
such action or proceeding shall be heard and determined in any such court.  Each
party hereby waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety or other security
that might be required of the other party with respect thereto.
 
13.           Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by overnight
courier, postage prepaid with proof of delivery from the courier requested, or
sent by certified, registered or express mail (or the U.K. equivalents), postage
prepaid.  Any such notice shall be deemed given when received, as follows:
 
(a)           If to TOS, to it c/o the Chairman of the Board at 155 Northboro
Road, Southborough, MA 01772, USA; and
 
(b)           If to the Executive, to him at 3 Duxbury Park, Washington, NE38
8BJ, United Kingdom;
 
or, in either case, to such other address as the recipient shall have provided
to the sender in accordance with this clause.
 
Executed as an agreement under seal as of the date first mentioned above.
 
TECH OPS SEVCON, INC.
 
THE EXECUTIVE
     
By:
/s/ Matthew Boyle
 
By:
/s/ Paul N. Farquhar
         
Title:
Chief Executive Officer
   
Paul N. Farquhar

 
 

--------------------------------------------------------------------------------